Citation Nr: 1645072	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-35 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to January 27, 2010 for the grant of service connection for chondromalacia patella, plica syndrome (right knee).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1997 to December 1997 and from January 2003 to July 2003.  He also had service in the reserves with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for chondromalacia patella, plica syndrome and assigned a 10 percent rating, effective January 27, 2010.

Thereafter, in August 2010, the Veteran submitted a notice of disagreement (NOD) with regard to the assigned effective date.  The Board observes that in the NOD, the appellant requested a hearing before a decision review officer (DRO) at the RO.  A review of the claims file does not demonstrate that the requested hearing was provided.  However, as this decision grants the benefit sought on appeal, the Board finds that the Veteran was not prejudiced by not having the requested hearing.


FINDINGS OF FACT

1.  On May 22, 2002, VA received the Veteran's initial claim of service connection for a right knee disability.

2.  In an August 2003 determination letter, the RO denied the right knee based on a lack of evidence confirming that the Veteran's ACDUTRA in August 2000.

3.  On January 27, 2010, the Veteran filed a petition to reopen the claim of service connection for a right knee disability.  

4.  In the July 2010 rating decision, the RO granted service connection for a right knee disability and assigned a 10 percent rating, effective January 27, 2010. 

5.  The July 2010 grant of service connection was based, all or in part, on official service department records that were in existence at the time the Veteran's initial claim for benefits was denied.


CONCLUSION OF LAW

The criteria for an effective date of May 22, 2002 for an award of service connection for a right knee disability have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant issue.  As the determination below constitutes a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify or assist is necessary as any error is harmless.

Legal Criteria

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2015).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id. 

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) [general provision pertaining to reopening finally adjudicated claims by submitting new and material evidence].  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1). Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

Factual Background 

The Veteran asserts that he is entitled to an effective date earlier than January 27, 2010 for the award of service connection for a right knee disability.  Essentially, he contends that the effective date should be May 22, 2002, the date his initial claim of service connection for a right knee disability was received.  In the January 2010 claim for service connection, the appellant stated that when he filed his initial service connection claim, he was called to involuntary active duty, to include being transferred to Camp Lejeune, and was unable to review any VA correspondence.  Therefore, he was unable to complete his VA claim.  

A review of the record confirms that VA received the Veteran's initial claim of service connection for a right knee disability on May 22, 2002.  

In correspondence provided on April 22, 2003, the RO requested that the appellant submit a copy of his orders for the 2-week active duty reserve period during which he originally injured his right knee.  Specifically, the appellant was requested to provide records regarding ACDUTRA in August 2000.  Thereafter, in June 2003, a military personnel record was received, which indicated that the Veteran was involuntarily separated from active duty due to a right knee disability.  Subsequently, in July 2003, the RO sent correspondence to the Veteran and to his military unit requesting information regarding the appellant's service in August 2000.  

On August 20, 2003, the RO denied the Veteran's claim of service connection for a right knee disability because he failed to submit his military orders for the two weeks of active reserve training during which he injured his right knee.  The Veteran did not appeal this decision and the August 2003 determination became final.  38 C.F.R. §§ 3.104, 20.1103 (2015).

The appellant filed a claim of service connection for a right knee disability on January 27, 2010 at which time he also submitted his military orders regarding annual reserve training from July 2000 to August 2000.  

In the July 2010 rating decision, the RO granted service connection for a right knee disability and assigned a 10 percent rating, effective January 27, 2010.  The RO determined that an earlier effective date was not warranted because the order confirming that the appellant was called to active duty for training in August 2000 was not in VA's possession until January 27, 2010.  

Analysis

After a review of the evidence, the Board finds that an earlier effective date is warranted under 38 C.F.R. § 3.156(c)(1)(i) (2015).  In this regard, additional service department records that had not been associated with the claims file in August 2003 were submitted.  As noted herein, the appellant's claim of service connection for a right knee disability was previously denied because records regarding active duty training in August 2000 were not submitted.  The orders, which were date stamped as received in January 2010 by the VA RO in Boston, confirm that the appellant had ACDUTRA in August 2000.  Thus, the Board finds that the additional service records constitute newly discovered official service department records referred to in 38 C.F.R. § 3.156(c)(1) (2015).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).  In this case, the Board finds that there was no failure by the Veteran to provide information to VA to obtain records from a service department.  Indeed, in the May 2002 VA Form 21-526, the Veteran listed the date his disability began as August 2000.  Additionally, as discussed above, the Veteran was involuntary called to ACDUTRA and needed to relocate as a result of these orders.  As such, the Board finds this section inapplicable.

An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  

The Board finds that the claim received on May 22, 2002 was the Veteran's first claim for service connection for a right knee disability.  In this regard, the Veteran did not submit any formal or informal claims for service connection prior to May 2002.  The Board finds that the date entitlement arose (claim received and records showing ACTDUTRA service that existed) and the date VA received the previously decided claim are the same.  As such, the Board finds that an effective date of May 22, 2002 is warranted for service connection for a right knee disability.  38 C.F.R. § 3.156(c).


      (CONTINUTED ON THE NEXT PAGE)


ORDER

An earlier effective date of May 22, 2002 for the award of service connection for chondromalacia patella, plica syndrome, is granted.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


